Citation Nr: 1224324	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959 and from February 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to a rating in excess of 10 percent for his service-connected low back disability. Due to the fact that pertinent outstanding treatment records may be available and a new medical examination is warranted, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of pertinent medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The Board observes that VA records dated March 3, 1995 to September 5, 2008 are of record. While this case is in remand status, the RO/AMC must obtain all outstanding records of any ongoing VA treatment and associate them with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded a VA examination for his service-connected back disability in September 2008. During that examination, the VA examiner noted that the course of the Veteran's back disability was "[p]rogressively worse." Roughly four (4) years have passed since that examination and the Veteran reports an increase in the severity of his low back disability. A new VA examination is warranted to determine the current severity of the Veteran's back disability. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following action:

1. 	Gather outstanding records of VA medical treatment since September 5, 2008, and associate them with the claims file.

2. 	Subsequent to the above development, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected low back disability. The following considerations will govern the examination:

a. 	The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. 	After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings as to the severity of the Veteran's back disability and discuss any changes in severity since the September 2008 VA examination.

c. 	The examiner must clearly outline the rationale for any opinions rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

3. 	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

4.	Readjudicate the Veteran's claim. If any benefit sought on appeal is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

